DETAILED ACTION

This Office Action is in response to Applicant's response to application filed on 17 March 2021. Currently, claims 1-11 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/17/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Eligible Subject Matter

The claims are considered eligible subject matter because the claims are necessarily rooted in technology.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “stricter” in claim 8 is a relative term which renders the claim indefinite. The term “stricter” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what being stricter is in comparison to.  For purposes of compact prosecution, a different alert is being generated based on being based on farther away from a region.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-7, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur et al. (US 2021/0233654 A1) (hereinafter Arthur).

Claims 1 and 5:
Arthur, as shown, discloses the following limitations of claims 1 and 5:
A system (and corresponding method) for management and support of a workplace where workers and a machine exist, characterized by comprising: an input unit to acquire environmental factor information from environmental sensors installed in a workplace and physiological internal state information from biosensors attached to workers (see para [0003], "In general, the present disclosure describes techniques for detecting and dynamically responding to safety risks to workers operating in or being considered for operating in work environments. A worker in a work environment may be exposed to various hazards or safety events (e.g., air contamination, heat, falls, etc.). A worker may utilize personal protective equipment (PPE) that includes one or more physiological sensors that monitor corresponding physiological conditions of the worker in the environment and provide physiological data indicating the physiological conditions to a worker safety management system. In addition, one or more environmental sensors, such as thermometers or gas detectors, located in the work environment may monitor corresponding environmental conditions of the environment and provide environmental data indicating the environmental conditions to the worker safety management system. The worker safety management system may provide a customized risk assessment for a worker in the environment by determining a safety risk score for the worker that is based on the dynamic physiological data and on a risk profile associated with the worker or a class of workers that includes the worker. In some cases, the worker safety management system may determine the safety risk score for the worker further based on the environmental data."); 
a database comprising a first storage category to store physiological internal state information of a worker in association with environmental factor information with respect to each worker and a second storage category to store physiological internal state information of a worker in association with environmental factor information with respect to a worker regarded as experienced (see para [0004], “the risk profile includes a personal risk profile for the worker. For example, the personal risk profile for the worker may include historical physiological data for the worker. In some examples, the worker safety management system may provide a risk assessment for the worker based at least in part on physiological data for one or more additional workers. For example, the worker safety management system may determine the risk to a given worker based on physiological data for the worker and historical or current physiological data for one or more additional workers. In other words, a system may include one or more physiological sensors that concurrently monitor the physiological conditions of the workers and the one or more additional workers. In such examples, the safety risk score may indicate a risk to the worker relative to the one or more additional workers and within a specific environment. In some examples, the system identifies the one or more additional workers by identifying workers that are similar to the worker. The system may identify similar workers based on biographical information, the work environment, tasks to be performed, etc.” and see para [0063]); 
a computing unit to compare physiological internal state information of a particular worker at the current time with information about the particular worker stored in the first storage category and information stored in the second storage category, judge the physiological internal state of the particular worker, and determine alert content (see para [0018], "FIG. 1 is a block diagram illustrating an example system 2 that includes a worker safety management system (SMS) 6 for dynamically managing risks to workers, according to techniques described in this disclosure. In general, SMS 6 may provide data acquisition, monitoring, activity logging, reporting, predictive analytics, safety condition identification, and alert generation. For example, SMS 6 includes an underlying analytics and safety management engine and alerting system in accordance with various examples described herein. In general, SMS 6 may manage risk to workers by determining a personalized safety risk score for a worker based on the physiological conditions of the worker and a personalized risk profile associated with the worker. For example, SMS 6 may receive physiological data indicative of physiological conditions of the worker from a physiological sensor. Physiological sensors may include breathing monitors, heart rate monitors, sweat monitors, to name only a few examples. The personalized risk profile may include historical physiological data for the worker, physiological data (e.g., current and/or historical) for other workers, biographical information for the workers and/or other workers, etc. By analyzing physiological conditions of the worker and a personalized risk profile associated with the worker, SMS 6 may manage risk to workers in a variety of work environments." Where it would be obvious to none of ordinary skill in the art that using a profile with has the current and historical data for other workers and is analyzed to determine risk is a type of comparing which would enhance the effectiveness of the worker safety management system of Arthur); and 
an output unit to generate an alert to a worker (see para [0005], "The worker safety management system may output an indication of the safety risk score computed for a given worker. For example, the worker safety management system may output an indication of the score for display by a display device. As another example, the system may output an alert based on the safety risk score. For example, the worker safety management system may determine whether the safety risk score satisfies (e.g., is greater than) a threshold score and may output an alert (e.g., visual, audible, tactile, etc.) indicating the safety risk score satisfies the threshold. In some examples, the system may output alert to a computing device worn or operable by the worker to alert the worker he or she is at higher risk. As another example, the system output the alert to a computing operable by a safety supervisor, which may enable the safety supervisor to assist the worker or replace the worker with another worker, which may increase worker safety.").

	Claims 2 and 6:
	Further, Arthur discloses the following limitations:
the computing unit creates multidimensional regions from physiological internal state information of a worker and environmental factor information, the regions being created from information stored in the first storage category and information stored in the second storage category respectively, judges the physiological internal state of the particular worker from where the physiological internal state information of the worker at the current time is positioned in the multidimensional regions, and determines alert content (see para [0024], " Moreover, sensing stations 21 may be positioned within respective geographic regions of environment 8B or otherwise interact with beacons 17 to determine respective positions and include such positional data when reporting environmental data to SMS 6. As such, SMS 6 may be configured to correlate the sensed environmental conditions with the particular regions and, therefore, may utilize the captured environmental data when processing event data received from PPE 13, sensing stations 21, or physiological sensors 22. For example, SMS 6 may utilize the environmental data to aid generating alerts or other instructions for PPE 13 and for performing predictive analytics, such as determining any correlations between certain environmental conditions (e.g., heat, humidity, visibility) with abnormal worker behavior or increased safety events. As such, SMS 6 may utilize current environmental conditions to aid prediction and avoidance of imminent safety events. Example environmental conditions that may be sensed by sensing stations 21 include but are not limited to temperature, humidity, presence of gas, pressure, visibility, wind and the like. Safety events may refer to heat related illness or injury, cardiac related illness or injury, respiratory related illness or injury, or eye or hearing related injury or illness." and see para [0046]-[0048], [0075]-[0077], showing determining current data for the worker and environment)

	Claims 3 and 9:
	Further, Arthur discloses the following limitations:
the computing unit receives a request for dispatching a person to cope with trouble that has occurred in a workplace, refers to the database, and determines a person suitable for the dispatching (see para [0053], "The notification may include an indication of a replacement worker (e.g., a worker that SMS 6 has predicted will not experience a safety event). In some examples, SMS 6 may output a notification to one or more articles of equipment (e.g., PPE 13) commanding the PPE to automatically adjust operation of the equipment (e.g., increasing oxygen flow rate). In some examples, SMS 6 may automatically output a notification to an emergency response unit (e.g., an emergency dispatch center) indicating worker 10A may require emergency assistance)." and see para [0111], "SMS 6 may determine whether any of workers 610A, 610B, 610C, or 610E are replacement workers for worker 610D. In other words, SMS 6 may determine whether to transition any of workers 610A, 610B, 610C, or 610E to environment 604. SMS 6 may determine whether any of workers 610A, 610B, 610C, or 610E are replacements for worker 610D based on the safety risk scores for the respective workers. In some examples, SMS 6 may determine that workers 610C and 610E are not replacements for worker 610D because they have a “high” safety risk score relative to the “medium” safety risk score for worker 610D. However, SMS 6 may determine that either or both of workers 610A, 610B are possible replacements for worker 610E because they have a “low” safety risk score relative to the “medium” safety risk score for worker 610D." and see para [0054], [0104], [0112], [0130])

Claim 7:
Further, Arthur discloses the following limitations:
on the assumption that a region created from information about the particular worker is a first region and a region created from information about the worker regarded as experienced is a second region, a decision is made as to whether positioning of the physiological internal state information of a worker at the current time lies within or outside the first region and the second region, and alert content is determined (see para [0034], "Further, SMS 6 may provide real-time alerting and reporting to notify workers 10 and/or users 20, 24 of any predicted events, anomalies, trends, and the like. The analytics engine of SMS 6 may, in some examples, apply analytics to identify relationships or correlations between sensed worker data, environmental conditions, geographic regions and other factors and analyze the impact on safety events. SMS 6 may determine, based on the data acquired across populations of workers 10, which particular activities, possibly within certain geographic region, lead to, or are predicted to lead to, unusually high occurrences of safety events." where such relationships and correlations between sensed data for worker data including regions show determinations made based on multiple regions and see para [0036]-[0040], [0050])

Claims 4, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur, as applied above, and further in view of Crouthamel et al. (US 2017/0303187 A1) (hereinafter Crouthamel).

Claims 4, 10 and 11:
Arthur does not specifically disclose the computing unit judges a positional relation between a dangerous object and a worker in a workplace, refers to the database, and determines alert content to the worker.  In analogous art, Crouthamel discloses the following limitations:
the computing unit judges a positional relation between a dangerous object and a worker in a workplace, refers to the database, and determines alert content to the worker (see para [0005], "The assignment tags for identifying locations are programmed with information including one or more of a location within a space, a GPS location, an equipment at the location, a fuel source at the location, a known hazard at the location, a typical gas concentration for the location, an environmental condition for the location, a recent gas event, a recent man down alarm, a recent alarm, and a recent message. Triggering further comprises applying a filter based on the assignment tag's programmed information. The safety device is at least one of a multi-gas detection instrument, a gas detection instrument, a respirator, a harness, a lighting device, a fall arrest device, a thermal detector, a flame detector, and a chemical, biological, radiological, nuclear, and explosives (CBRNE) detector. The safety event is a gas event." and see para [0013], "a first gas reading and a first location from a first device; receiving, by the computer processor, a second location from a second device; and transmitting one or more of an alert and the gas reading to the second device when the second location is within a predetermined distance from the first location and the gas reading exceeds a threshold, wherein the second device relays the alert and/or the gas reading to at least one peer device in a mesh network with features as described herein joined by the second device." and see para [0186], "wherein the remote computer is configured to monitor at least one of a hazardous condition and an activation of a panic button in the work area based on data from the at least one of the plurality of portable environmental sensing devices. The remote computer is configured to receive, from the at least one portable environmental sensing device, an alarm related to the hazardous condition or activation of panic button, and transmit to any of the portable environmental sensing devices an instruction to be propagated throughout the mesh network. The instruction may be a request to check the safety of a user of the at least one portable environmental sensing device, an evacuation instruction, a risk mitigation instruction, and the like. The remote computer may further be configured to display the location of the portable environmental sensing devices in a map of the work area and transmit the map for display on any of the portable environmental sensing devices. The data transmitted by the communications facility can be sensed gas data, wherein the hazardous condition is based on the sensed gas data exceeding a threshold. The remote computer may be further configured to display the sensed gas data in a map of the work area, wherein a size of the representation of the gas data is proportional to the gas level. The remote computer may be further configured to request an emergency response at the location of the at least one portable environmental sensing device" and see para [0011], showing GPS system to determine location of hazardous location)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Crouthamel with Arthur because integrating a position of a dangerous object can enhance the safety for workers by being able to avoid such danger (see Crouthamel, para [0003]-[0009])                               
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the worker safety system as taught by Crouthamel in the safety management system as taught by Arthur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Arthur, as applied above, and further in view of Braswell (US 20170329908 A1)

Claim 8:
Arthur does not specifically disclose as positioning of the physiological internal state information of a worker at the current time goes farther away from the first region, an alert whose content is stricter is generated.  In analogous art, Braswell discloses the following limitations:
as positioning of the physiological internal state information of a worker at the current time goes farther away from the first region, an alert whose content is stricter is generated (see para [0012], "The processor and system monitors either a transit time or a transit distance from the current geolocation of the scheduled worker to the healthcare facility for the selected shift. In the event that either the transit time or the transit distance exceeds a dynamic predetermined time or distance factor, the scheduler generates an alert to both the scheduled healthcare worker and a shift manager. The alert to the scheduled healthcare worker is delivered via the communications device and is delivered to the shift manager. Data is stored in the scheduler database as a flag for the upcoming selected shift and in the worker UPP as a performance factor." Based on stricter being interpreted in light of the 112, para 2 rejection)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Braswell with Arthur because having an alert based on distance from a geolocation enables more effective management of workers by having more knowledge of their availability (see Braswell, para [0001]-[0005]).                        
Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the automated healthcare scheduler system as taught by Braswell in the safety management system as taught by Arthur since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20090254404 A1
JP 2009275789 A
CN 109191791 A
US 20210350312 A1
Patel et al. "Trends in Workplace Wearable Technologies and Connected-Worker Solutions for Next-Generation Occupational Safety, Health, and Productivity"

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624